                   Case 09-10982-LSS           Doc 2168         Filed 12/31/18        Page 1 of 9



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                   :     Chapter 7
                                                         :     Case No. 09-10982 (LSS)
IH 1, Inc., et al.. 1                                    :     (Jointly Administered)
                                                         :     Hearing Date: January 24, 2019 at 10:30 a.m.
                    Debtors.                             :
                                                               Objection Deadline: January 17, 2019 at 4:00 p.m.
                                                         :

          MOTION OF CHAPTER 7 TRUSTEE FOR ORDER APPROVING
    SETTLEMENT STIPULATION WITH THE TAYLOR FIRM AND K&L GATES AND
           ASSIGNMENT OF CERTAIN CLAIMS TO THE TAYLOR FIRM

         George L. Miller, the Chapter 7 Trustee (the “Trustee”) for the estates of the above-

captioned debtors (the “Debtors”), files this Motion pursuant to Rule 9019(a) of the Federal

Rules of Bankruptcy Procedure and Sections 105(a) and 363 of Title 11 of the United States

Code, seeking an order (a) approving the settlement stipulation (the “Stipulation”) by and among

the Trustee and Taylor Feil Harper Lumsden, P.C. (the “Taylor Firm”) and K&L Gates LLC

(“K&L Gates”) (collectively, the “Parties”); (b) approving the assignment of certain rights in an

insurance coverage action to the Taylor Firm; and (c) authorizing the Trustee to take any and all

actions as may be necessary and appropriate to implement the provisions of the Stipulation. In

support of the Motion, the Trustee avers the following:

                                      JURISDICTION AND VENUE

              1.      This Court has jurisdiction over the subject matter of the Motion pursuant to 28

    U.S.C. §§ 157 and 1334, and venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The

    Trustee has standing to request the relief stated in the Motion. The statutory predicates for the

    relief sought herein are Sections 105 and 363 of the Bankruptcy Code and Rule 9019(a) of the

    Bankruptcy Rules.
1
  The Debtors in these chapter 11 cases along with the last four digits of each Debtor’s federal tax identification
number are: (i) IH 1, Inc. f/k/a Indalex Holdings Finance, Inc. (0880) (“Indalex Finance”); (ii) IH 3, Inc. f/k/a
Indalex Holding Corp. (0715) (“Indalex Holdings”); (iii) IH 2, Inc. f/k/a Indalex Inc. (7362) (“Indalex Inc.”); (iv) IH
4, Inc. f/k/a Caradon Lebanon, Inc. (1208) (“Caradon”); and (v) IH 5, Inc. f/k/a Dolton Aluminum Company, Inc.
(2781) (“Dolton”).

120686937_2
                   Case 09-10982-LSS     Doc 2168     Filed 12/31/18    Page 2 of 9


                                          BACKGROUND

              2.     On or about March 20, 2009 (the “Petition Date”), the Debtors filed voluntary

  petitions for relief under Chapter 11 of the Bankruptcy Code. Pursuant to this Court’s Order

  dated March 23, 2009, the Debtors’ bankruptcy cases are being jointly administered.

              3.     On September 21, 2009, the Official Committee of Unsecured Creditors (the

  “Committee”) filed a Motion to Convert the Debtors’ bankruptcy cases to Chapter 7 (the

  “Motion to Convert”). The Motion to Convert was supported by U.S. Bank in its capacity as

  Indenture Trustee. On October 14, 2009, the Debtors filed an Agreed Order converting the

  Debtors’ cases to Chapter 7.

              4.     On October 14, 2009, the Court entered an Order (the “Conversion Order”)

  (D.I. 702) converting these cases to Chapter 7, effective as of October 30, 2009 at 4:00 p.m.

  (EST) (the “Conversion Date”). On October 30, 2009, the United States Trustee appointed

  George L. Miller as Chapter 7 Trustee.


                                    THE COVERAGE ACTION

              5.     Prior to the Petition Date, National Union Fire Insurance Company of

  Pittsburgh, P.A. (“National Union”) issued Policy No. 357-75-01 for the period October 1,

  1998 to October 1, 1999 (the “Policy”) to IH 2, Inc., f/k/a Indalex, Inc., which was the

  successor by merger to Indalex America, Inc. f/k/a Caradon America (“Indalex”).

              6.     Prior to the Petition Date, Indalex commenced a lawsuit captioned Indalex

  America Inc. f/k/a Caradon America; Indalex Limited f/k/a Caradon Limited; and Clarke

  American Corp. f/k/a and successor by merger to Novar USA Inc. f/k/a Caradon USA Inc.

  f/k/a Caradon Inc. v. National Union Fire Insurance Company of Pittsburgh, P.A., Case No.

  GD-06-21147, in the Court of Common Pleas of Allegheny County, Pennsylvania (the

  “Coverage Action”).

                                                  2
120686937_2
                    Case 09-10982-LSS      Doc 2168    Filed 12/31/18    Page 3 of 9


              7.      In the Coverage Action, Indalex asserted claims (the “Indalex Claims”) for

  coverage and entitlement to insurance proceeds under the Policy on account of underlying

  claims arising from the allegedly negligent or defective design, manufacture, marketing, or

  installation of BetterBilt brand windows and doors (the “Underlying Claims”), and attorneys’

  fees arising from National Union’s handling of, or failure to handle, the Underlying Claims.

              8.      Matthew L. Hess and Lisa F. Harper, while employed at the law firm of Chorey

  Taylor & Feil, P.C. (the “Chorey Firm”) served as co-counsel to Indalex with respect to the

  Coverage Action. K&L Gates has also served as co-counsel to Indalex in the Coverage

  Action.

              9.      On April 17, 2009, the Court entered an Order [D.I. 166] authorizing the

  Debtors’ retention of and payment in the ordinary course to Chorey, Taylor, & Feil, P.C. and

  K&L Gates in connection with the Coverage Action.

              10.     On or about October 1, 2010, Matthew L. Hess and Lisa F. Harper became

  employed by the Taylor Firm and continued to represent Indalex in the Coverage Action.

              11.     On or about April 9, 2010, the Chorey firm filed Proof of Claim No. 74 (the

  “Chorey Proof of Claim #74”), asserting an administrative claim in the amount of $278,796.47

  for the period from March 20, 2009 to October 30, 2009.

              12.      On or about April 19, 2010, the Chorey firm filed Proof of Claim No. 95 (the

  “Chorey Proof of Claim #95), asserting a pre-petition unsecured claim in the amount of

  $190,813.89 and an administrative claim in the amount of $73,244.45 for the period from

  October 30, 2009 to April 19, 2010. The claims asserted in Chorey Proof of Claim #74 and in

  Chorey Proof of Claim #95, together with any other claims which have been or may be

  asserted by the Chorey Firm against the Debtors relating to any time period (whether pre-

  petition, post-petition or post-conversion) are referred to herein collectively as the “Chorey


                                                   3
120686937_2
                    Case 09-10982-LSS      Doc 2168     Filed 12/31/18     Page 4 of 9


  Claim.” The Chorey Claim has been transferred to the Taylor Firm.

              13.     On or about March 23, 2010, K&L Gates filed Proof of Claim No. 51 (the

  “K&L Gates Proof of Claim”), asserting a pre-petition unsecured claim in the account of

  $34,943.43. Such claim asserted in the K&L Gates Proof of Claim, together with any other

  claims which have been or may be asserted by K&L Gates against the Debtors relating to any

  time period (whether pre-petition, post-petition or post-conversion) are referred to herein

  collectively as the “K&L Gates Claim.”

              14.     The Taylor Firm asserts that it is owed $148,999.84 as an administrative claim

  on account of its representation of the Debtors in the Coverage Action. Such claims asserted

  by the Taylor Firm, together with any other claims which have been or may be asserted by the

  Taylor Firm against the Debtors relating to any time period (whether pre-petition, post-

  petition, or post-conversion) are referred to herein collectively as the “Taylor Claim.”

              15.     In the course of his administration of the Debtors’ estates, the Trustee has

  reviewed the Chorey Claim, the K&L Gates Claim, and the Taylor Claim, as well as the facts

  and circumstances giving rise thereto.

              16.     The Coverage Action has been pending for approximately 10 years. At this

  time, the Trustee seeks to liquidate the Indalex Claims so that there is a benefit to the

  bankruptcy estate from the Coverage Action.

              17.     Following a series of discussions, and as a result of extended negotiations, the

  Trustee, the Taylor Firm, and K&L Gates have agreed that the Taylor Firm and K&L Gates

  will waive all of their respective claims against the Debtors’ estates in exchange for an

  assignment of the Indalex Claims to the Taylor Firm; which assignment shall solely include

  the Indalex Claims and no other assets, obligations or liabilities of Indalex.




                                                    4
120686937_2
                    Case 09-10982-LSS            Doc 2168         Filed 12/31/18         Page 5 of 9


                                             RELIEF REQUESTED

              18.      By this Motion, the Trustee seeks an order of this Court (a) approving the

    Stipulation, which is attached hereto as Exhibit A and incorporated herein by reference; (b)

    authorizing the assignment of the Indalex Claims to the Taylor Firm; (c) authorizing the

    Trustee to take any and all actions as may be necessary and appropriate to implement the

    terms and provisions of the Stipulation; and (d) providing that the Bankruptcy Court retain

    jurisdiction to enforce the Stipulation.

                                              THE SETTLEMENT

              19.      The complete terms and conditions of the settlement are more fully set forth in

    the Stipulation. The Stipulation provides generally for the following2:

                     (a)    The Indalex Claims shall be deemed transferred and assigned to the Taylor

Firm, in full and final satisfaction of the administrative claims included in the Taylor Claim, the

Chorey Claim, and the K&L Gates Claim.

                     (b)    The Taylor Firm and K&L Gates release any rights to distribution from

the Debtors’ estates on account of the general unsecured claim portion of the Taylor Claim, the

Chorey Claim, and the K&L Gates Claim.

                                    BASIS FOR RELIEF REQUESTED

              20.      This Court has the authority to grant the relief requested in this Motion

    pursuant to Section 105 of the Bankruptcy Code and Rule 9019(a) of the Bankruptcy Rules.

    Bankruptcy Code Section 105(a) provides that “[t]he court may issue any order . . . that is

    necessary or appropriate to carry out the provisions of this title.” Rule 9019 of the Bankruptcy

    Rules grants the Court authority to approve settlements of claims and controversies after


2
  In the event the description of the Stipulation set forth herein differs from the terms of the Stipulation, the terms of
the Stipulation shall control.


                                                            5
120686937_2
                    Case 09-10982-LSS        Doc 2168       Filed 12/31/18   Page 6 of 9


  notice and a hearing.          Under this authority, the Third Circuit has emphasized that, “to

  minimize litigation and expedite the administration of a bankruptcy estate, ‘[compromises] are

  favored in bankruptcy.’” Myers v. Martin (In re Martin), 91 F. 3d 389, 393 (3d Cir. 1996)

  (quoting 9 Collier on Bankruptcy ¶ 9019.03[l] (15th ed. 1993)). In addition, this District has

  recognized that the approval of a proposed compromise and settlement is committed to the

  sound discretion of the bankruptcy court. See In re Louise’s, Inc., 211 B.R. 798, 801 (D. Del.

  1997).

              21.     Before approving a settlement under Rule 9019(a) of the Bankruptcy Rules, a

  court must determine whether “the compromise is fair, reasonable, and in the interests of the

  estate.” In re Marvel Entm’t Group, Inc., 222 B.R. 243, 249 (D. Del. 1998) (quoting Louise’s,

  211 B.R. at 801). To reach such a determination, the court must assess the value of the claim

  that is being settled and balance it against the value to the estate of the approval of the

  settlement. Martin, 91 F.3d at 393. In striking this balance, the court should consider the

  following factors:

               (a)    The probability of success in the litigation;

               (b)    The complexity, expense and likely duration of the litigation;

               (c)    The possibilities of collecting on any judgment which might be obtained;

               (d)    All other factors relevant to making a full and fair assessment of the wisdom of

                      the proposed compromise; and

               (e)    Whether the proposed compromise is fair and equitable to the debtors, their

                      creditors, and other parties in interest.

Protective Comm. For Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S.

414, 424-25 (1968); see also Martin, 91 F.3d at 393. Fundamental to the process of evaluating

proposed settlements is “the need to compare the terms of the compromise with the likely


                                                       6
120686937_2
                    Case 09-10982-LSS       Doc 2168      Filed 12/31/18     Page 7 of 9


rewards of litigation.” TMT Trailer Ferry, 390 U.S. at 425. The TMT rule does not require the

court to hold a full evidentiary hearing before a compromise can be approved, but rather the

court’s obligation is “to canvas the issues and see whether the settlement ‘falls below the lowest

point in a range of reasonableness.’” 10 Collier on Bankruptcy, ¶ 9019.2, 9019-4 (15th ed.),

quoting In re Drexel Lambert Group, Inc., 134 B.R. 493 (Bankr. S.D.N.Y. 1991); see also

Cosoff v. Rodman (In re W.T. Grant Co.), 699 F.2d 599, 608 (2d Cir. 1983).

              22.     The Trustee believes that the proposed settlement reflected in the Stipulation

  reflects a fair and reasonable compromise.

              23.     In the absence of a settlement, the Trustee expects that the resolution of the

  Coverage Action will require considerable delay and additional attorney time, regardless of

  whether the Coverage Action is settled with National Union or goes to trial.

              24.     The Trustee believes that the Stipulation is in the best interest of the bankruptcy

  estates and creditors generally because the settlement will provide certainty regarding a

  recovery from the Coverage Action (in the form of the waiver of claims against the

  bankruptcy estate) without the expenditure of further legal fees.

              25.     The Stipulation is also in the best interest of the bankruptcy estates because the

  settlement will result the satisfaction of administrative claims which are asserted in an amount

  exceeding $500,000.

              26.     The Trustee respectfully submits that all of the foregoing factors reflect that the

  Stipulation is a fair and equitable settlement, which meets or exceeds the required range of

  reasonableness and should be approved by this Bankruptcy Court as being in the best interest

  of the Bankruptcy Estates and the Debtors’ creditors.




                                                     7
120686937_2
                    Case 09-10982-LSS       Doc 2168      Filed 12/31/18     Page 8 of 9


                              ASSIGNMENT TO THE TAYLOR FIRM

              27.     To the extent that the assignment of the Indalex Claims constitutes a use or sale

  of an asset of the estate, approval of such use or sale is warranted under 11 U.S.C. § 363.

              28.     The proposed use or sale of the Indalex Claims does not violate applicable

  nonbankruptcy law, and is not inconsistent with any relief granted under 11 U.S.C. §362, so

  that the assignment of the Indalex Claims is not prohibited under 11 U.S.C. §363(d).

              29.     The Trustee is not aware of any interest of any entity other than the estate in the

  Indalex Claims, so 11 U.S.C. §363(f) is not implicated in evaluating the assignment.

              30.     Because the estate will achieve a reduction of over $500,000 in administrative

  claims in connection with the proposed settlement, the estate benefits from the settlement in

  that amount, and the estate is receiving sufficient consideration to support the transaction.

              31.     The assignment should therefore be approved by the Court pursuant to 11

  U.S.C. §363(b).

                                                 NOTICE

              32.     Notice of this Motion has been given to the following parties (the “9019

  Limited Notice Parties”): (a) the Office of the United States Trustee for the District of

  Delaware; (b) the thirty largest unsecured creditors, as identified at the commencement of the

  bankruptcy cases; (c) the Taylor Firm; (d) K&L Gates; (e) the Chorey Firm; and (f) those

  parties that have requested notice pursuant to Federal Rule of Bankruptcy Procedure 2002.

  The Trustee will file a Motion to Limit Notice requesting that notice be limited to the 9019

  Limited Notice Parties.

        WHEREFORE, the Trustee respectfully requests that the Bankruptcy Court enter an

order in the form attached hereto approving the Stipulation, authorizing the Trustee to take any

and all actions necessary or appropriate to implement the terms and provisions of the


                                                     8
120686937_2
               Case 09-10982-LSS   Doc 2168     Filed 12/31/18    Page 9 of 9


Stipulation, and providing that the Bankruptcy Court retain jurisdiction to enforce the

Stipulation.


Date: December 31, 2018                       /s/ Peter C. Hughes
                                              Peter C. Hughes, Esquire (#4180)
                                              Dilworth Paxson LLP
                                              One Customs House – Suite 500
                                              704 King Street
                                              Wilmington, DE 19801
                                              (302) 571-9800
                                              (302) 655-1480 (fax)

                                                     and

                                              Peter C. Hughes, Esquire
                                              Dilworth Paxson LLP
                                              1500 Market Street, Suite 3500E
                                              Philadelphia, PA 19102
                                              (215) 575-7000
                                              (215) 575-7200 (fax)

                                              Counsel to the Chapter 7 Trustee




                                          9
120686937_2
